Notice of Pre-AIA  or AIA  Status
Claims 1-6, 8-15, and 17-20 remain for examination.  The amendment filed 6/29/21 amended claims 1-4, 6, 8, 10-13, 15, 17, 19, & 20; and cancelled claims 7 & 16. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the amendment filed 6/29/21, with respect to the rejection(s) of claim(s) 1-20 under Quinn and/or Perez have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered reference to Kurian.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0330069 (hereinafter, “Quinn”) in view of “Alexa gains support for location-based reminders and routines, calling features, and more” (hereinafter, “Perez”) in view of U.S. Patent Publication 2018/0137264 (hereinafter, “Kurian”).


Quinn discloses an electronic device, method, and non-transitory storage medium comprising: a memory storing computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to: output information audibly and/or visually over a common communication channel, the electronic device being located in a defined geographic area (e.g. an Amazon Echo enabled with Alexa, or equivalent smart speaker, in a particular room in one’s home: paragraphs 0018-0019); identify the presence of a first mobile device in the defined geographic area, the mobile device associated with a first person (paragraphs 0028-0029; noting that in certain embodiments such as e.g. the wireless headsets that require Bluetooth connectivity, such devices would necessarily need to be within proximity of the electronic device [i.e. the defined geographic location] for the disclosed functionality to be possible); cause to be established a private communication channel between the electronic device and the first mobile device, the causing being in response to the identifying the presence of the first mobile device and in response to having received an authorization from the first mobile device to establish the private communication channel (paragraph 0029; see also paragraph 0034 regarding analyzing the voice command to identify the specific person to make an authentication determination); and transmit private information intended for the first person over the private communication channel to the first mobile device rather than over the common communication channel, wherein the common communication channel is maintained during the transmission over the private communication channel (Ibid). 
arguendo that the “identifying the presence of a mobile device in the defined geographic location” limitation excluded from consideration detecting that the two devices are present on the same Wi-Fi or Bluetooth network connection, then it is observed that at least Amazon Alexa devices were upgraded subsequent to the Quinn disclosure but prior to the instant invention such that one could create location-based routines and skills that are triggered upon entering a predefined location, irrespective of the location of the electronic device [e.g. a work-related reminder when one arrives at one’s office] (see the Perez reference, all of pages 2 & 3).  Thus, it would have been obvious prior to the effective filing date of the instant invention to link the private communication channel functionality of the Quinn disclosure to a location-based trigger as disclosed by Perez, as doing so would help prevent the public disclosure of highly personal or embarrassing private information in a public place (e.g. the aforementioned office example: Perez, Ibid).
	Neither Quinn nor Perez explicitly disclose identifying the presence of a second mobile device associated with a different person in the defined geographic area, and using that determination as the basis for sending the private communication to the first mobile device instead of the common communication channel.  However, Kurian discloses a similar invention for switching to a private communication channel in lieu of using a common communication channel (in that case, a vehicular infotainment system that can alter its methods of presenting information to the driver based on inter alia whether other passengers are in the car: Kurian, paragraphs 0042-0043, 0045, & 0047-

Regarding claims 2 and 11:	The combination further discloses wherein the processor is configured to execute the computer-executable instructions to: receive the authorization from the first mobile device at a same or later time as the identifying the presence of the first mobile device (Quinn: paragraphs 0029 & 0034). 

Regarding claims 3 and 12:	The combination further discloses wherein the processor is configured to execute the computer-executable instructions to: send a request to the first mobile device for authorization to establish the private communication channel (Quinn: paragraphs 0028-0030). 



Regarding claims 5 and 14:	The combination further discloses wherein the processor is configured to execute the computer-executable instructions to: send the request in response to the electronic device receiving the private information intended for the first person (Quinn: Ibid). 

Regarding claims 6 and 15:	The combination further discloses wherein the authorization received from the first mobile device causes the private communication channel to be established without sending a request to the first mobile device for authorization to establish the private communication channel (Quinn: paragraphs 0028-0030). 

Regarding claims 7 and 16:	The combination further discloses wherein the transmitting private information over the private communication channel is performed in response to identifying the presence of a mobile device associated with a different person than the first person in the defined geographic area (Quinn: paragraph 0028). 



Regarding claims 9 and 18:	The combination further discloses wherein the processor is configured to execute the computer-executable instructions to: receive, prior to the transmitting, the private information from a remote service (Quinn: paragraph 0047).
 
Regarding claim 20:
Quinn discloses a mobile device comprising: a memory storing computer-executable instructions (paragraphs 0048-0050); and a processor in communication with the memory and configured to execute the computer-executable instructions (Ibid) to: detect the presence of an electronic device in a defined geographic area (paragraphs 0028-0029; noting that in certain embodiments such as e.g. the wireless headsets that require Bluetooth connectivity, such devices would necessarily need to be within proximity of the electronic device [i.e. the defined geographic location] for the disclosed functionality to be possible), the electronic device configured to output information audibly and/or visually over a common communication channel, the mobile device also in the defined geographic area and being associated with a first person (paragraphs 0018-0019); cause to be established, in response to the detecting, a private communication channel between the mobile device and the electronic device 
The Examiner maintains that the Quinn disclosure is sufficient to read on the claims as currently presented under the broadest reasonable interpretation of the limitations in view of the specification; however, assuming arguendo that the “detect[ing] the presence of an electronic device in the defined geographic location” limitation excluded from consideration detecting that the two devices are present on the same Wi-Fi or Bluetooth network connection, then it is observed that at least Amazon Alexa devices were upgraded subsequent to the Quinn disclosure but prior to the instant invention such that one could create location-based routines and skills that are triggered upon entering a predefined location, irrespective of the location of the electronic device [e.g. a work-related reminder when one arrives at one’s office] (see the Perez reference, all of pages 2 & 3).  Thus, it would have been obvious prior to the effective filing date of the instant invention to link the private communication channel functionality of the Quinn disclosure to a location-based trigger as disclosed by Perez, as doing so would help prevent the public disclosure of highly personal or embarrassing private information in a public place (e.g. the aforementioned office example: Perez, Ibid).
Neither Quinn nor Perez explicitly disclose identifying the presence of a second mobile device associated with a different person in the defined geographic area, and using that determination as the basis for sending the private communication to the first mobile device instead of the common communication channel.  However, Kurian .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/3/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435